                 Case 16-12807             Doc 65   Filed 03/28/19 Entered 03/28/19 15:39:24        Desc Main
                                                     Document     Page 1 of 15




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Greg T Markelz                                  §     Case No. 16-12807
              Tami E Markelz                                  §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Zane L. Zielinski, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 68,000.00                           Assets Exempt: 342,661.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 228,418.53          Claims Discharged
                                                                    Without Payment: 1,394,154.39

              Total Expenses of Administration: 53,581.47


                      3) Total gross receipts of $ 282,000.00 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 282,000.00 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 16-12807             Doc 65    Filed 03/28/19 Entered 03/28/19 15:39:24            Desc Main
                                                  Document     Page 2 of 15




                                                  CLAIMS             CLAIMS                 CLAIMS               CLAIMS
                                                SCHEDULED           ASSERTED               ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 197,338.43               $ 0.00                $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA           53,581.47             53,581.47                53,581.47

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                 NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                   NA                0.00                  0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            1,519,859.88         795,589.59            795,589.59            228,418.53

TOTAL DISBURSEMENTS                              $ 1,717,198.31       $ 849,171.06          $ 849,171.06          $ 282,000.00


                  4) This case was originally filed under chapter 7 on 04/14/2016 . The case was pending
          for 36 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/20/2019                        By:/s/Zane L. Zielinski, Trustee
                                                                                 Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                 Case 16-12807             Doc 65      Filed 03/28/19 Entered 03/28/19 15:39:24                   Desc Main
                                                        Document     Page 3 of 15




                                                                EXHIBITS TO
                                                              FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                              DESCRIPTION                                   UNIFORM                                       $ AMOUNT
                                                                           TRAN. CODE1                                    RECEIVED

4200 Bunratty Lane
Plainfield Il 60586-0000 Will                                                  1110-000                                        32,000.00

    State Law Trust                                                            1229-000                                       250,000.00

TOTAL GROSS RECEIPTS                                                                                                        $ 282,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                      DESCRIPTION                         UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS

                                                    UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                 CLAIMANT                   TRAN.     SCHEDULED                                                  CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                     CODE     (from Form 6D)

                Abri Credit Union, 1350 West
                Renwick Rd Romeoville, IL
                60446                                                32,351.00                 NA                    NA              0.00




         UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 16-12807             Doc 65        Filed 03/28/19 Entered 03/28/19 15:39:24          Desc Main
                                                        Document     Page 4 of 15




                                                  UNIFORM        CLAIMS
                                                                                  CLAIMS             CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                             CLAIMS PAID
                                                                                 ASSERTED           ALLOWED
                                                   CODE      (from Form 6D)

              Bank of America, FL9-600-
              02-26 POB 45224
              Jacksonville, FL 32232                                41,941.00                NA               NA              0.00


              Bank of America, Home
              Loans POB 31785 Tampa, FL
              33631                                                121,885.00                NA               NA              0.00


              Pueblo Boniti Sunset Beach,
              POB 150 Scottsdale, AZ
              85252                                                  1,161.43                NA               NA              0.00

TOTAL SECURED CLAIMS                                             $ 197,338.43              $ 0.00          $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

Zane L. Zielinski, Trustee                  2100-000                    NA          17,350.00          17,350.00         17,350.00


Zane L. Zielinski, Trustee                  2200-000                    NA              35.10              35.10             35.10


International Sureties, LTD.                2300-000                    NA              14.43              14.43             14.43


Associated Bank                             2600-000                    NA           2,150.97           2,150.97          2,150.97


Chuhak & Tecson                             3210-000                    NA          29,637.50          29,637.50         29,637.50


Chuhak & Tecson                             3220-000                    NA            859.45             859.45            859.45


Alan D. Lasko & Associates P.C.             3410-000                    NA           3,510.70           3,510.70          3,510.70




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
              Case 16-12807             Doc 65        Filed 03/28/19 Entered 03/28/19 15:39:24           Desc Main
                                                       Document     Page 5 of 15




                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

Alan D. Lasko & Associates P.C.            3420-000                    NA                23.32             23.32            23.32

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA          $ 53,581.47        $ 53,581.47       $ 53,581.47
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                  NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                 $ NA              $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS             CLAIMS
                                                 UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                  6E)              Claim)

                                                                        0.00                 NA              NA               0.00

TOTAL PRIORITY UNSECURED                                               $ NA               $ 0.00           $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 16-12807             Doc 65      Filed 03/28/19 Entered 03/28/19 15:39:24       Desc Main
                                                    Document     Page 6 of 15




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Bank of America, POB
            982235 El Paso, TX 79998                           11,200.00                 NA             NA            0.00


            Bank of America, POB
            982235 El Paso, TX 79998                           14,731.00                 NA             NA            0.00


            Barclays Bank USA, Card
            Services POB 60517 City of
            Industry, CA 91716                                  4,051.00                 NA             NA            0.00


            Capital One, POB 30285 Salt
            Lake City, UT 84130                               159,380.00                 NA             NA            0.00


            Chase, Attn Bankruptcy
            Department POB 15299
            Wilmington, DE 19850                               12,357.00                 NA             NA            0.00


            Chase, Attn Bankruptcy
            Department POB 15299
            Wilmington, DE 19850                                7,067.00                 NA             NA            0.00


            First National Bank of Omaha,
            POB 3696 Omaha, NE 68103                            4,670.00                 NA             NA            0.00


            Mopco Strategic Services,
            Inc., 4200 Bunratty Drive
            Plainfield, IL 60586                              782,201.00                 NA             NA            0.00


            Synchrony Bank, Attm
            Bankruptcy Dept POB 965060
            Orlando, FL 32896                                   3,502.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 16-12807             Doc 65       Filed 03/28/19 Entered 03/28/19 15:39:24          Desc Main
                                                     Document     Page 7 of 15




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

7           American Express Bank Fsb           7100-000               NA               844.20          844.20           452.57


            American Infosource Lp As
6           Agent For                           7100-000               NA               211.75          211.75           113.52


3           Capital One Bank (Usa), N.A. 7100-000                 8,905.00          15,810.27        15,810.27         8,475.87


4           Capital One Bank (Usa), N.A. 7100-000                 8,831.00            8,941.00        8,941.00         4,793.26


            Department Store National
8           Bank                                7100-000               NA               121.06          121.06            64.90


1           Discover Bank                       7100-000          9,991.02          10,178.61        10,178.61         5,456.74


2           Essendant Co.                       7100-000       392,772.58          389,968.60      389,968.60        209,061.67


5           James Markelz Family Trust          7100-000       100,201.28          369,514.10      369,514.10              0.00

TOTAL GENERAL UNSECURED                                     $ 1,519,859.88       $ 795,589.59     $ 795,589.59     $ 228,418.53
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                      Page:       1
                                         Case 16-12807              Doc 65   Filed 03/28/19 Entered 03/28/19 15:39:24                                      Desc Main
                                                                                         FORM 1
                                                                     INDIVIDUALDocument     Page
                                                                                ESTATE PROPERTY   8 of 15AND REPORT
                                                                                                RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                          Exhibit 8
Case No:              16-12807                       BWB             Judge:        Bruce W. Black                               Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Greg T Markelz                                                                                            Date Filed (f) or Converted (c):   04/14/2016 (f)
                      Tami E Markelz                                                                                            341(a) Meeting Date:               05/16/2016
For Period Ending:    03/20/2019                                                                                                Claims Bar Date:                   08/23/2016


                                   1                                              2                            3                             4                          5                             6

                         Asset Description                                      Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                         Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                               Assets
                                                                                                        and Other Costs)

  1. 4200 Bunratty Lane                                                                201,000.00                  201,000.00                                                 32,000.00                         FA
     Plainfield Il 60586-0000 Will
  2. Pueblo Bonito Sunset Beach                                                               0.00                       0.00                                                       0.00                        FA
  3. 2013 Jeep Wrangler Mileage: 23,000                                                 29,000.00                        0.00                                                       0.00                        FA
  4. 2014 Infiniti Q50 Mileage: 24,000                                                  39,000.00                        0.00                                                       0.00                        FA
  5. Debtor's Used Appliances -- Refrigerator, Stove, Washer, Dry                        1,250.00                        0.00                                                       0.00                        FA
  6. Debtor's Used Furniture, Household Linens, Kitchenware                                 750.00                       0.00                                                       0.00                        FA
  7. Used Televisions, Used Dvd, Stereo, Computers                                       1,000.00                        0.00                                                       0.00                        FA
  8. 2 Thomas Kinkade Prints, Thomas Kinkade Plate Set; Lassen                              500.00                       0.00                                                       0.00                        FA
     Pr
  9. Debtor's Clothes                                                                    1,000.00                        0.00                                                       0.00                        FA
 10. Debtor's Wedding Rings                                                              2,500.00                        0.00                                                       0.00                        FA
 11. Abri Credit Union                                                                      500.00                       0.00                                                       0.00                        FA
 12. First Community Bank                                                                   500.00                       0.00                                                       0.00                        FA
 13. Bridge Technology Inc.                                                                   1.00                       0.00                                                       0.00                        FA
 14. Bridge And Track Crane, Llc                                                              1.00                       0.00                                                       0.00                        FA
 15. Mopco Strategic Services Inc.                                                          100.00                       0.00                                                       0.00                        FA
 16. Debtor's 401K Plan With Warehouse Direct                                            1,000.00                        0.00                                                       0.00                        FA
 17. State Bank Of Graymont                                                             25,000.00                        0.00                                                       0.00                        FA
 18. Northwest Mutual -- Multiple Accounts                                             278,559.00                        0.00                                                       0.00                        FA
 19. State Law Trust (u)                                                                Unknown                    250,000.00                                                250,000.00                         FA
INT. Void (u)                                                                                 0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                 Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                   $581,661.00               $451,000.00                                                 $282,000.00                       $0.00



      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                        Page:        2
                                        Case 16-12807               Doc 65        Filed 03/28/19 Entered 03/28/19 15:39:24               Desc Main   (Total Dollar Amount in Column 6)
                                                                                   Document     Page 9 of 15

Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                                                         Exhibit 8

The Trustee submitted final report for review which was approved on 10/31/2018.



RE PROP #            19    --   The Debtor did not disclose this interest.

Initial Projected Date of Final Report (TFR): 06/30/2017              Current Projected Date of Final Report (TFR): 11/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                  Page:           1
                                         Case 16-12807                Doc 65 Filed 03/28/19
                                                                                          FORM 2Entered 03/28/19 15:39:24                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 15 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-12807                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                Exhibit 9
      Case Name: Greg T Markelz                                                                                              Bank Name: Associated Bank
                   Tami E Markelz                                                                                 Account Number/CD#: XXXXXX1460
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4216                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/20/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                      5                  6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                 Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                         ($)
   10/07/16             1         Krockey Cernugel Cowgill and Clark Trust Equity Buy OUt                                            1110-000              $32,000.00                               $32,000.00
                                  Account
                                  3180 Theodore Street
                                  ]Suite 102
                                  Joliet, IL
   11/07/16                       Associated Bank                           Bank Service Fee under 11                                2600-000                                       $32.22          $31,967.78
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/16                       Associated Bank                           Bank Service Fee under 11                                2600-000                                       $45.99          $31,921.79
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/09/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                       $47.46          $31,874.33
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                       $47.39          $31,826.94
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/28/17           5001        International Sureties, LTD.              2017 Bond Payment                                        2300-000                                       $14.43          $31,812.51
                                  Suite 420
                                  701 Pydras Street
                                  New Orleans, LA 70139
   03/07/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                       $42.74          $31,769.77
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                       $47.24          $31,722.53
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/28/17           5002        Chuhak & Tecson,                          Trustee's Attorneys Fees and                                                                        $9,360.48           $22,362.05
                                  30 South Wacker Drive Suite 2600          Expenses
                                  Chicago, Illinois 60606
                                  Chuhak & Tecson,                                                                    ($8,992.50)    3210-000

                                  Chuhak & Tecson,                                                                     ($367.98)     3220-000

   05/05/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                       $45.64          $22,316.41
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)



                                                                                   Page Subtotals:                                                         $32,000.00           $9,683.59
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                    Page:           2
                                         Case 16-12807                Doc 65 Filed 03/28/19
                                                                                          FORM 2Entered 03/28/19 15:39:24                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 15 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-12807                                                                                                Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Greg T Markelz                                                                                               Bank Name: Associated Bank
                   Tami E Markelz                                                                                 Account Number/CD#: XXXXXX1460
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX4216                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/20/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                       5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
   06/07/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $34.52          $22,281.89
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/10/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $32.06          $22,249.83
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $33.08          $22,216.75
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $33.03          $22,183.72
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/06/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $31.92          $22,151.80
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $32.93          $22,118.87
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $31.82          $22,087.05
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/29/17           5003        Chuhak & Tecson,                          Trustee's Attorney Fees and                                                                          $13,053.67             $9,033.38
                                  30 South Wacker Drive Suite 2600          Expenses
                                  Chicago, Illinois 60606
                                  Chuhak & Tecson,                                                                    ($12,685.00)    3210-000

                                  Chuhak & Tecson,                                                                      ($368.67)     3220-000

   01/08/18                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $32.84            $9,000.54
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $14.64            $8,985.90
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/18                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $12.07            $8,973.83
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)



                                                                                   Page Subtotals:                                                                $0.00          $13,342.58
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                     Page:           3
                                         Case 16-12807                Doc 65 Filed 03/28/19
                                                                                          FORM 2Entered 03/28/19 15:39:24                                   Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 15 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-12807                                                                                                  Trustee Name: Zane L. Zielinski, Trustee                                Exhibit 9
      Case Name: Greg T Markelz                                                                                                 Bank Name: Associated Bank
                   Tami E Markelz                                                                                   Account Number/CD#: XXXXXX1460
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX4216                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/20/2019                                                                               Separate Bond (if applicable):


       1                2                                3                                             4                                                       5                  6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                  Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                              Code                                                         ($)
   03/28/18            19         Anthony J. Markelz                        Settlement Payment 1 of 2                                   1229-000             $125,000.00                              $133,973.83
                                  111 Rieser Circle
                                  Naperville, IL 60565
   03/28/18            19         Lauren J Markelz                          Settlement Payment 2 of 2                                   1229-000             $125,000.00                              $258,973.83
                                  4200 Bunratty LN
                                  Plaintfiled, IL 60586-7806
   04/06/18                       Associated Bank                           Bank Service Fee under 11                                   2600-000                                       $61.29         $258,912.54
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/18                       Associated Bank                           Bank Service Fee under 11                                   2600-000                                      $372.42         $258,540.12
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/16/18           5004        Chuhak & Tecson,                          Attorney Fees and Expenses                                                                             $5,710.30          $252,829.82
                                  30 South Wacker Drive Suite 2600
                                  Chicago, Illinois 60606
                                  Chuhak & Tecson,                                                                       ($5,587.50)    3210-000

                                  Chuhak & Tecson,                                                                        ($122.80)     3220-000

   06/07/18                       Associated Bank                           Bank Service Fee under 11                                   2600-000                                      $381.64         $252,448.18
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/09/18                       Associated Bank                           Bank Service Fee under 11                                   2600-000                                      $363.22         $252,084.96
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/18                       Associated Bank                           Bank Service Fee under 11                                   2600-000                                      $374.81         $251,710.15
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/18           5005        Trustee Zane L. Zielinski                 Distribution                                                                                          $17,385.10          $234,325.05
                                  6336 N. Cicero Avenue
                                  Suite 201
                                  Chicago, Illinois 60646
                                  Trustee Zane L. Zielinski                 Final distribution creditor                 ($17,350.00)    2100-000
                                                                            account # debtor SS#<debtor
                                                                            ssn masked> representing a
                                                                            payment of 100.00 % per court
                                                                            order.



                                                                                    Page Subtotals:                                                          $250,000.00          $24,648.78
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                     Page:           4
                                         Case 16-12807                 Doc 65 Filed 03/28/19
                                                                                           FORM 2Entered 03/28/19 15:39:24                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  13 of 15 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-12807                                                                                                  Trustee Name: Zane L. Zielinski, Trustee                                Exhibit 9
      Case Name: Greg T Markelz                                                                                                 Bank Name: Associated Bank
                   Tami E Markelz                                                                                    Account Number/CD#: XXXXXX1460
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX4216                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/20/2019                                                                                Separate Bond (if applicable):


       1                2                              3                                                4                                                      5                   6                    7

Transaction Date    Check or                 Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)   Account/CD Balance
                    Reference                                                                                                              Code                                                         ($)
                                  Trustee Zane L. Zielinski                  Final distribution creditor                   ($35.10)     2200-000
                                                                             account # debtor SS#<debtor
                                                                             ssn masked> representing a
                                                                             payment of 100.00 % per court
                                                                             order.
   12/07/18           5006        Chuhak & Tecson                            Final distribution creditor                                3210-000                                    $2,372.50         $231,952.55
                                  30 South Wacker Drive Suite 2600           account # debtor SS#<debtor
                                  Chicago, Illinois 60606                    ssn masked> representing a
                                                                             payment of 100.00 % per court
                                                                             order.
   12/07/18           5007        Alan D. Lasko & Associates P.C.            Distribution                                                                                           $3,534.02         $228,418.53
                                  205 West Randolph Street
                                  Suite 1105
                                  Chicago, IL 60606
                                  Alan D. Lasko & Associates P.C.            Final distribution creditor                 ($3,510.70)    3410-000
                                                                             account # debtor SS#<debtor
                                                                             ssn masked> representing a
                                                                             payment of 100.00 % per court
                                                                             order.
                                  Alan D. Lasko & Associates P.C.            Final distribution creditor                   ($23.32)     3420-000
                                                                             account # debtor SS#<debtor
                                                                             ssn masked> representing a
                                                                             payment of 100.00 % per court
                                                                             order.
   12/07/18           5008        Discover Bank                              Final distribution to claim 1                              7100-000                                    $5,456.74         $222,961.79
                                  Discover Products Inc                      creditor account # debtor
                                  Po Box 3025                                SS#<debtor ssn masked>
                                  New Albany, Oh 43054-3025                  representing a payment of
                                                                             53.61 % per court order.
   12/07/18           5009        Essendant Co.                              Final distribution to claim 2                              7100-000                                  $209,061.67          $13,900.12
                                  C/O Teller, Levit & Silvertrust            creditor account # debtor
                                  19 S Lasalle Street, #701                  SS#<debtor ssn masked>
                                  Chicago, Il 60603                          representing a payment of
                                                                             53.61 % per court order.
   12/07/18           5010        Capital One Bank (Usa), N.A.               Distribution                                                                                          $13,269.13               $630.99
                                  Po Box 71083
                                  Charlotte, Nc 28272-1083




                                                                                     Page Subtotals:                                                                $0.00         $233,694.06
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                    Page:           5
                                         Case 16-12807                Doc 65 Filed 03/28/19
                                                                                          FORM 2Entered 03/28/19 15:39:24                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  14 of 15 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-12807                                                                                                Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Greg T Markelz                                                                                               Bank Name: Associated Bank
                   Tami E Markelz                                                                                   Account Number/CD#: XXXXXX1460
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX4216                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/20/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
                                  Capital One Bank (Usa), N.A.              Final distribution to claim 3              ($8,475.87)    7100-000
                                                                            creditor account # debtor
                                                                            SS#<debtor ssn masked>
                                                                            representing a payment of
                                                                            53.61 % per court order.
                                  Capital One Bank (Usa), N.A.              Final distribution to claim 4              ($4,793.26)    7100-000
                                                                            creditor account # debtor
                                                                            SS#<debtor ssn masked>
                                                                            representing a payment of
                                                                            53.61 % per court order.
   12/07/18           5011        American Infosource Lp As Agent For       Final distribution to claim 6                             7100-000                                       $113.52               $517.47
                                  Presence Health                           creditor account # debtor
                                  Po Box 248838                             SS#<debtor ssn masked>
                                  Oklahoma City, Ok 73124-8838              representing a payment of
                                                                            53.61 % per court order.
   12/07/18           5012        American Express Bank Fsb                 Final distribution to claim 7                             7100-000                                       $452.57                $64.90
                                  C/O Becket And Lee Llp                    creditor account # debtor
                                  Po Box 3001                               SS#<debtor ssn masked>
                                  Malvern Pa 19355-0701                     representing a payment of
                                                                            53.61 % per court order.
   12/07/18           5013        Department Store National Bank            Final distribution to claim 8                             7100-000                                        $64.90                 $0.00
                                  C/O Quantum3 Group Llc                    creditor account # debtor
                                  Po Box 657                                SS#<debtor ssn masked>
                                  Kirkland, Wa 98083-0657                   representing a payment of
                                                                            53.61 % per court order.


                                                                                                              COLUMN TOTALS                                $282,000.00          $282,000.00
                                                                                                                    Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                              Subtotal                                     $282,000.00          $282,000.00
                                                                                                                    Less: Payments to Debtors                     $0.00                $0.00
                                                                                                              Net                                          $282,000.00          $282,000.00




                                                                                    Page Subtotals:                                                               $0.00              $630.99
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                            Page:     6
                                 Case 16-12807    Doc 65          Filed 03/28/19 Entered 03/28/19 15:39:24          Desc Main
                                                                   Document     Page 15 of 15
                                                                                                                                                             Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX1460 - Checking                                        $282,000.00            $282,000.00                  $0.00
                                                                                                         $282,000.00            $282,000.00                  $0.00

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                       $282,000.00
                                            Total Gross Receipts:                     $282,000.00




                                                                    Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 15)
